                          Case 3:21-cv-00485-JCS Document 23 Filed 02/05/21 Page 1 of 2



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        KYLE C. WONG (224021)
                    3   (kwong@cooley.com)
                        101 California Street, 5th Floor
                    4   San Francisco, California 94111-5800
                        Telephone:     (415) 693-2000
                    5   Facsimile:     (415) 693-2222

                    6   LINH K. NGUYEN (305737)
                        (lknguyen@cooley.com)
                    7   JAMIE D. ROBERTSON (326003)
                        (jdrobertson@cooley.com)
                    8   4401 Eastgate Mall
                        San Diego, California 92121
                    9   Telephone:    (858) 550-6000
                        Facsimile:    (858) 550-6420
                   10
                        Attorneys for Defendant
                   11   Twitter, Inc.

                   12
                                                      UNITED STATES DISTRICT COURT
                   13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   14
                                                         SAN FRANCISCO DIVISION
                   15

                   16
                        JOHN DOE, A MINOR CHILD, BY AND               Case No. 3:21-cv-00485-JCS
                   17   THROUGH HIS NEXT FRIEND JANE DOE,
                                                                      NOTICE OF APPEARANCE FOR MICHAEL G.
                   18                    Plaintiff,                   RHODES AS COUNSEL FOR DEFENDANT
                                                                      TWITTER, INC.
                   19          v.

                   20   TWITTER, INC.,

                   21                    Defendant.

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                             NOTICE OF APPEARANCE FOR MICHAEL G.
 SAN FRANCISCO                                                                  RHODES CASE NO. 3:21-CV-00485-JCS
                           Case 3:21-cv-00485-JCS Document 23 Filed 02/05/21 Page 2 of 2



                    1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                    2          PLEASE TAKE NOTICE that defendant Twitter, Inc. files this Notice of Appearance that

                    3   Michael G. Rhodes of the law firm Cooley LLP hereby enters his appearance as counsel of record

                    4   for defendant Twitter, Inc. in the above-referenced matter. All pleadings, discovery, and other

                    5   material should be served upon counsel at:

                    6

                    7                 Michael G. Rhodes (rhodesmg@cooley.com)
                                      Cooley LLP
                    8                 101 California Street, 5th Floor
                                      San Francisco, CA 94111-5800
                    9                 Telephone:     (415) 693-2000
                                      Facsimile:     (415) 692-2222
                   10

                   11

                   12   Dated: February 5, 2021                           COOLEY LLP

                   13

                   14                                                     By: /s/ Michael G. Rhodes
                                                                                  Michael G. Rhodes
                   15
                                                                          Attorney for Defendant
                   16                                                     Twitter, Inc.
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                    NOTICE OF APPEARANCE FOR MICHAEL G.
 SAN FRANCISCO                                                        2                RHODES CASE NO. 3:21-CV-00485-JCS
